Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2011/0178524 to Lawrence et al. in view of U.S. Patent Pub. No. 2012/0016426 to Robinson., U.S. Patent Pub. No. 2011/0077656 to Sand et al., teach metatarsal correction systems including a bone preparation guide comprising having a guide surface configured to be positioned over an end of a bone, being configured to guide a tissue removing instrument for cutting the end of the bone, wherein the bone is at least one of a first metatarsal and a medial cuneiform, a bone positioning guide positionable on a medial side of the first metatarsal and on a lateral side of a metatarsal other than the first metatarsal, and a fixation device positionable across a tarsal-metatarsal joint separating the first metatarsal from the medial cuneiform,. The prior art fails to teach or disclose, however, wherein the bone positioning guide comprises a mechanism that is operable to move the first metatarsal in at least a transverse plane to close an intermetatarsal angle between the first metatarsal and a second metatarsal and wherein the fixation device is configured to fixate a moved position of the first metatarsal relative to the medial cuneiform for fusion, and is positionable across a tarsal-metatarsal joint separating the first metatarsal from the medial cuneiform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775